Title: To John Adams from Edmund Jenings, 28 October 1781
From: Jenings, Edmund
To: Adams, John



Brussels Octr 28th. 1781
Sir

I trouble your Excellency with This to inform your Excellency, that I receved this Day the Bill of £10. on London to be applied to the Relief of five poor American Citizens. I shall write to my Friend for that purpose by the next Post. But shall not send the Bill yet, as I see that it appears on the face of it, that the value of it was paid by your Excellency, whose Name, however honored by the virtuous part of Mankind, is alarming to Tyrants, and those, who are immediately under their rod. Your Excellency Knows that the vengeance of disappointed Ambition will carry the base minded to the utmost Lengths, and that there is hardly a Man in England, who is not now under a Terror of it. My Friend is considered as an Obnoxious Man, and is therefore forced to Act with more than ordinary Prudence. I shall consider the necessity He is under of doing so, but the poor fellows Shall have immediate Relief.
The Abbé Raynal has been in this City. I have not heard of Him lately, but will make particular Enquiries about Him, and inform your Excellency of the Result of them.
I Hear there is a late Arrival from America, which Says that Cornwallis after leaving a Force at Portsmouth had marched to the South Side of James River.
Mrs Izard is gone to and is arrivd at Paris.
We shall have tomorrow three Mails due. I find that altho the Wind has been fair, it has been too high for the Packet boats to venture.

I am with the greatest Respect Sir your Excellencys Most Faithful & Obedient Humble Servt
Edm: Jenings

